Per Curiam.

We do not agree with the Special Term’s appraisal of appellant’s actions as dishonest, or agree that there is any burden on canvassers for signatures to designating petitions to take the initiative in disclosing that a particular designee is not a “ regular ” candidate or is to conduct an “ insurgent ” campaign. All enrolled party members stand on equal footing in primary contests, whether incumbents or contestants for office. The law is satisfied if signatures to petitions are obtained without deceit by device amounting to misrepresentation or by false statements.
We find, however, that there is sufficient evidence in the present record, considering the circumstance of the circulation of three petitions at the same time and the testimony of some of the signatories as to alleged misrepresentations made concerning the source of the petitions, when weighed in light of the stipulation that other additional witnesses would testify likewise, to uphold the order appealed from.
Peck, P. J., Dore, Cohn, Callahan and Botein, JJ., concur.
Order unanimously affirmed.